Citation Nr: 9931646	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  94-49 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hearing loss in the 
left ear.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from April 1974 to 
September 1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  


FINDING OF FACT

The claim for service connection for hearing loss in the left 
ear is not plausible.  


CONCLUSION OF LAW

Service connection for hearing loss in the left ear is not 
well grounded.  38 U.S.C.A § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered with respect to this 
appeal is whether the appellant has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Certain diseases, including sensorineural hearing loss, may 
be presumed incurred in service if shown to have manifested 
to a compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

The veteran contends, in essence, that he is entitled to 
service connection for left ear hearing loss.  While service 
medical records reflect that the veteran complained of 
decreased hearing in the left ear and was seen and treated 
for pathology involving the left ear, there are no clinical 
findings of left ear hearing loss.  (The veteran was service 
connected for perforation of the left tympanic membrane with 
left attic perforation in a May 1999 rating action).  In 
fact, the report of a separation examination dated in August 
1975 reflects that hearing in the left hear was recorded in 
pure tone thresholds (in decibels) as 20, 15, 15, and 10 at 
500, 1000, 2000, and 4000 Hertz (Hz).  

Post service medical records are negative for evidence of 
hearing loss in the left ear for VA purposes.  The record 
consists of VA audiological evaluations dated in August 1993, 
July 1998, and an addendum dated in April 1999.  In August 
1993, the veteran's hearing measured as 20, 15, 25, and 15 at 
1000, 2000, 3000, and 4000 Hz.  In July 1998, the 
measurements were 20, 25, 15, 20, 20, and 55 at 1000, 2000, 
3000, 4000, and 8000 Hz.  Speech recognition in the left ear 
was 100 percent.  In an addendum dated in April 1999 to the 
July 1998 examination, the examiner referred to the 1998 
clinical findings and entered a diagnosis of mild bilateral 
sensorineural hearing loss.  Although the July 1998 and April 
1999 evidence show diagnoses of bilateral sensorineural 
hearing loss, the clinical findings do not meet the criteria 
for hearing loss of the left ear as required by VA 
regulations. 38 C.F.R. § 3.385.  In the absence of current 
left ear hearing loss, the Board must find that the veteran's 
claim is not well grounded.  Brammer v. Derwinski, supra.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claim of service connection as noted above.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

The Board notes that the veteran's representative in a May 
1999 correspondence asserts that the VA examinations upon 
which the veteran's claims for service connection, including 
the issue currently before the Board, are inadequate for 
rating purposes.  As such the representative maintains that a 
remand is warranted for an advisory opinion.  The Board 
points out that based on the January 1997 remand which 
requested an opinion as to the etiology of the veteran's 
claimed bilateral hearing loss a fee basis examination was 
conducted in July 1998.  Although the examiner reported 
bilateral sensorineural hearing loss, he only briefly 
reviewed the claims file and did not provide the requested 
opinion.  As a result, the RO requested that the examiner 
comply with the Remand directive.  In an April 1999 addendum, 
the examiner reviewed the veteran's claims file and adopted 
the prior findings with expanded reasoning.  The Board is 
satisfied that the medical evidence in total is adequate for 
rating purposes.  As indicated supra, the clinical findings 
of record with respect to the left ear do not meet the 
statutory criteria for service connection for that ear; 
therefore, the veteran's claim is not well grounded.  
Inasmuch as the claim for hearing loss of the left ear is not 
well grounded, there is no further duty to assist the veteran 
in this matter.  Morton v. West, 12 Vet. App. 477 (1999).  


ORDER

Service connection for hearing loss in the left ear is 
denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

